Citation Nr: 1146689	
Decision Date: 12/22/11    Archive Date: 12/29/11

DOCKET NO.  07-33 418	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for heart disability, to include on a secondary basis. 

2.  Entitlement to service connection for type II diabetes mellitus, to include on a secondary basis.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

N. L. Rippel, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from November 1960 to November 1964. 

This matter is before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Lincoln, Nebraska, Regional Office (RO) of the Department of Veterans Affairs (VA). 


FINDINGS OF FACT

1.  In an unappealed January 2006 rating decision, the Veteran was denied entitlement to service connection for heart disability to include as secondary to service-connected hypertension. 

2.  The evidence associated with the claims file subsequent to the January 2006 rating decision is cumulative or redundant of the evidence previously of record or does not relate to an unestablished fact necessary to substantiate the claim. 

3.  Type II diabetes mellitus was not present in service and is not etiologically related to service or service-connected disability. 


CONCLUSIONS OF LAW

1.  New and material evidence has not been received to reopen a claim of entitlement to service connection for heart disability to include as secondary to service-connected hypertension.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2011). 


2.  Type II diabetes mellitus was not incurred in or aggravated by active military service and is not proximately due to or the result of service-connected disability.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000 (VCAA) 

The VCAA, codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2011), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2011), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim. As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  Although the regulation previously required VA to request that the claimant provide any evidence in the claimant's possession that pertains to the claim, the regulation has been amended to eliminate that requirement for claims pending before VA on or after May 30, 2008. 

The Board also notes that the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) requires that notice to a claimant pursuant to the VCAA be provided "at the time" that, or "immediately after," VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004). 

The timing requirement enunciated in Pelegrini applies equally to the initial-disability-rating and effective-date elements of a service-connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

Additionally, in March 2006, the Court held that because the terms "new" and "material" in a new and material evidence claim have specific, technical meanings that are not commonly known to VA claimants, when providing the notice required by the VCAA, it is necessary, in most cases, for VA to inform claimants seeking to reopen a previously and finally disallowed claim of the unique character of the evidence that must be presented.  Kent v. Nicholson, 20 Vet. App. 1, 9-10 (2006).

The record reflects that the Veteran was mailed a letter in February 2007 advising him of what the evidence must show and the respective duties of VA and the claimant in obtaining evidence with regard to the diabetes claim.  A similar letter was sent regarding the attempt to reopen the heart claim in November 2007.  In the letters, the Veteran was provided appropriate notice with respect to the disability-rating and effective-date elements of the claim.  The November 2007 letter included information as to new and material evidence consistent with Kent.  To the extent that the Veteran was not provided complete notice until after the initial adjudication of the claims, the Board finds that there is no prejudice to him in proceeding with the issuance of a final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  In this regard, the Board notes that following the provision of the required notice and the completion of all indicated development of the record, the originating agency readjudicated the Veteran's claims.  There is no indication in the record or reason to believe that the ultimate decision of the originating agency on the merits of the claim would have been different had complete VCAA notice been provided at an earlier time.  See Overton v. Nicholson, 20 Vet. App. 427, 437 (2006) (A timing error may be cured by a new VCAA notification followed by a readjudication of the claim). 

Regarding VA's duty to assist, all appropriate development to obtain the Veteran's pertinent medical records has been completed.  The Veteran's available service treatment records (STRs) are associated with his claims file.  Pertinent post-service treatment records have been associated with the claims file.  The Veteran underwent a VA examination in May 2007 and in an opinion was rendered with regard to the diabetes claim and in December 2005 for the heart claim.  Although 38 C.F.R. § 3.159 (c)(4) provides that VA has no obligation to provide an examination or obtain such an opinion if new and material evidence has not been presented, a medical opinion was rendered about the heart claim in June 2008.  The Veteran has not identified any outstanding, available evidence, to include medical records, which could be obtained to substantiate the claim.  The Board is also unaware of any such evidence. 

Accordingly, the Board will address the merits of the claims. 

II.  Law and Regulations 

      New and Material Evidence

Generally, a claim that has been denied in an unappealed RO decision or an unappealed Board decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) (West 2002).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim. 

New evidence is defined as evidence not previously submitted to agency decision-makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a). 

The Court recently interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which, "does not require new and material evidence as to each previously unproven element of a claim."  Shade v. Shinseki, 24 Vet. App. 110 (2010). 

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence, although not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992). 

      Service Connection

Service connection is granted for disability resulting from disease or injury incurred in or aggravated by active duty.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303. 

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d). 

Service connection may also be granted for disability that is proximately due to or the result of service-connected disability.  38 C.F.R. § 3.310(a).  Additional disability resulting from the aggravation of a nonservice-connected disability by a service-connected disability is also compensable under 38 C.F.R. § 3.310(a).  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc). 

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54. 


III.  Factual Background and Analysis 

      Petition to Reopen Heart Disability Claim

The Veteran originally filed his claim of entitlement to service connection for heart disability to include as secondary to service-connected hypertension in November 2005.  In a January 2006 rating decision, the Veteran was denied entitlement to service connection for this disability because the disability was shown to have not manifested until many years after service and to be unrelated to service-connected hypertension.  The Veteran did not appeal this decision. 

The evidence of record at the time of the January 2006 rating decision included the following: the Veteran's STRs, which showed that the Veteran had hypertension but no heart disease.  A VA medical examination dated in December 2005, yielded the opinion that it was less likely than not that the Veteran's current cardiomyopathy and congestive heart failure were caused by or the result of his hypertension in military service.  The examiner noted that the Veteran had a history of cardiac catherization at the Omaha VA in 2004.  He noted other risk factors for heart disease in the Veteran, including diabetes, high cholesterol and LDL levels, a history of tobacco use for 25 years which the Veteran had quit in the 1980's, and his age.  

The pertinent evidence that has been received since the unappealed rating decision consists of the following: records from St. Joseph Hospital showing myocardial infarction in 1992 with a 20 year history of hypertension noted, a report of VA medical opinion dated in June 2008 and current VA Medical Center treatment notes showing that the Veteran continues to be treated for heart disease and hypertension. 

The June 2008 VA medical opinion report reflects that the examining physician reviewed the VA records and claims folder.  He found that the current heart condition was less likely than not caused by, a result of or permanently aggravated by service-connected essential hypertension.  The examiner explained that he reviewed the cardiology opinion rendered in 2005 and concurs with the opinion that the Veteran's heart disability is less likely as not related to hypertension.  The examiner also found it was it was less likely as not that the hypertension has aggravated his heart disease in light of the Veteran's other risk factors.  

The Veteran has submitted statements urging that his heart disease is due to his hypertension.  

The Board finds that the evidence received since the January 2006 rating decision is cumulative and redundant in nature and to the extent that it does relate to the reason the claim was originally the new evidence including the 2005 VA examination report do not raise a reasonable possibility of substantiating the claim.  Competent evidence that the Veteran's heart disease is related to service or is proximately due to hypertension has not been added to the record.  In this regard, the Board notes that the Veteran is competent to describe his symptoms but, as a lay person, he is not competent to state that the underlying cause of his heart disease is hypertension.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  In this regard, where, as here, the claim turns on a medical matter, unsupported lay statements, even if new, cannot serve as a predicate to reopen a previously disallowed claim.  See Moray v. Brown, 5 Vet. App. 211, 214 (1993).  Accordingly, reopening of the claim is not warranted.

      Service Connection for Diabetes

Initially, the Board notes that it has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence where appropriate and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim. 

January 2006 rating decision awarded the Veteran service connection for hypertension, effective November 2005.  The Veteran claimed service connection for diabetes including secondary to hypertension in February 2007.

The Veteran's STRs are negative for any complaints or findings related to diabetes. 

Following the filing of his claim, the Veteran was afforded a VA examination.  In the May 2007 examination report, the examiner noted a reported history of diabetes beginning in 2004 which is consistent with VA treatment records showing diabetes treatment from that time.  He reported he was on oral medication.  Following examination of the Veteran and review of the claims folder, the physician opined that diabetes mellitus was less likely as not caused by or a result of service-connected hypertension.  The examiner noted that there was no medical evidence to support or suggest that diabetes mellitus is due to, caused by or aggravated by hypertension.  

The medical evidence of record shows that diabetes mellitus type II has been diagnosed since 2004.  However, as noted above, the Veteran's STRs are silent for any mention or diagnosis of diabetes.  The first medical evidence of such disability is 40 years after service, and the Veteran himself acknowledges that his diabetes developed many years after service.  The evidence of record does not include any medical opinion that the Veteran's current diabetes is (or might be) related to his active service or to service-connected disability.  The May 2007 VA physician opined that the Veteran's diabetes is not related to his hypertension.  There is no medical opinion to the contrary. 

While the Veteran might sincerely believe that his diabetes is related to his hypertension, his lay opinion concerning this matter requiring medical expertise is of no probative value.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494   (1992). 

The Board has duly considered the benefit of the doubt doctrine.  38 U.S.C.A. § 5107; see also Gilbert, supra.  However, the preponderance of the evidence is against the Veteran's claim.  As such, that doctrine is not applicable in the instant appeal and his claim must be denied. 


ORDER

As new and material evidence has not been received, reopening of the claim for service connection for heart disability is denied. 

Service connection for type II diabetes mellitus is denied. 



____________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


